UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-4480


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM CRITTENDEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:14-cr-00412-CCB-4)


Argued: October 24, 2017                                   Decided: December 6, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished opinion. Judge Harris wrote the opinion, in which Chief Judge
Gregory and Judge Floyd concurred.


ARGUED: Megan Suzanne Skelton, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellant. Jason Daniel Medinger, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF:
James Wyda, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Baltimore, Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PAMELA HARRIS, Circuit Judge:

       William Crittenden was a doctor at Healthy Life Medical Group near Baltimore,

Maryland, a purported pain management clinic. In actuality, Healthy Life was a pill mill,

where doctors, in exchange for cash, prescribed large dosages of controlled substances

like oxycodone to patients with no legitimate medical need. After an investigation lasting

for over a year, the government sought and received a search warrant for Healthy Life’s

offices and its patient medical records.    The warrant was executed, Crittenden was

charged with conspiracy and unlawful distribution of controlled substances, and a jury

ultimately convicted Crittenden on several counts.

       Before his trial, Crittenden moved to suppress the evidence obtained during the

search of Healthy Life, challenging the veracity of the affidavit filed in support of the

government’s search warrant application. The district court denied Crittenden’s motion,

holding that Crittenden could not make the preliminary showing required under Franks v.

Delaware, 438 U.S. 154 (1978), for an evidentiary hearing into the truthfulness of the

warrant affidavit. We agree, and affirm the judgment of the district court.



                                            I.

       Healthy Life operated as a pill mill from March 2011 to May 2012. Crittenden

was an early hire, coming to Healthy Life as its medical director in April 2011. And by

around the same time, Healthy Life already had come to the attention of the federal Drug

Enforcement Administration (“DEA”) and the Baltimore County Police Department: A

confidential source approached the DEA to identify Healthy Life as a pill mill, and a

                                             3
local pharmacist reached out to the Baltimore County police about suspicious oxycodone

prescriptions issuing from Healthy Life.

       Crittenden resigned from his job at Healthy Life a few months later, in August

2011, but the law enforcement investigation of Healthy Life continued. In May 2012, the

investigating officers applied for a search warrant, swearing out the facts supporting their

request in a 20-page affidavit accompanying the warrant application. Among other

things, the officers sought to search the medical records of Healthy Life’s patients, some

of whom had been prescribed oxycodone (an opioid) and alprazolam (generic Xanax) by

Crittenden.

       The affidavit included a wealth of information, gathered from several sources by

the DEA and county police over the preceding 14 months. First, the affidavit provided

information about the “pill-mill” operations of Healthy Life derived from the accounts of

various confidential sources: out-of-state individuals who had traveled to Healthy Life to

pay for prescriptions, former and prospective Healthy Life employees, and an employee

of an affiliated MRI business. Second, the affidavit detailed the results of an undercover

operation in which four law enforcement officers posed as “patients” and obtained

medically unnecessary oxycodone prescriptions from Healthy Life. Third, the affidavit

included reports of suspicious Healthy Life prescriptions lodged with law enforcement by

several area pharmacies.     And finally, there were descriptions of the investigators’

surveillance of Healthy Life, which confirmed that large numbers of patients – up to 100

or more each day – were being serviced by Healthy Life. Certain basic facts arose

repeatedly, and from multiple sources: Healthy Life was unusually busy; it required up-

                                             4
front cash payments and did not accept insurance; it had many young, out-of-state

patients with no visible pain or injury; and its doctors prescribed large quantities of

oxycodone and alprazolam to their patients.

       A magistrate judge authorized the search warrant, and a search of Healthy Life

was conducted later on the same day. The United States ultimately indicted Crittenden

along with Healthy Life’s three owners and another doctor, charging Crittenden with one

count of conspiracy to distribute and 23 counts of unlawful distribution of controlled

substances under 21 U.S.C. §§ 841 and 846.

       Before trial, Crittenden moved to suppress the patient medical records seized

during the search, claiming that the affidavit submitted with the warrant application was

defective.   According to Crittenden, the affidavit included false statements in its

description of the undercover investigation, inconsistent with videotaped records of the

agents’ interactions with Healthy Life employees. Furthermore, Crittenden claimed, the

affidavit omitted information that called into question the credibility of a key confidential

source. Because the affidavit contained knowingly or recklessly false statements and

misleading omissions material to the probable cause determination, Crittenden

concluded, he was entitled to a Franks hearing into the veracity of the affidavit. See

Franks v. Delaware, 438 U.S. 154, 155–56, 171–72 (1978) (defendant challenging

affidavit must show that it contains a “deliberate falsehood” or a statement made “with

reckless disregard for the truth” that is “necessary to the finding of probable cause”).

       The government contested Crittenden’s entitlement to a Franks hearing on two

grounds. First, the government argued, any misstatements or misleading omissions in its

                                              5
affidavit were the result of mere negligence, rather than the deliberate or reckless conduct

covered by Franks. And second, none of the misstatements or omissions identified by

Crittenden were material, or “necessary to the finding of probable cause,” id. at 156, as

required by Franks; even if corrected to account for Crittenden’s alleged errors, the

affidavit would continue to support a probable cause determination. In the alternative,

the government also maintained that Crittenden lacked Fourth Amendment “standing” to

challenge the search, because he did not have a personal interest protected by the Fourth

Amendment in Healthy Life’s premises or its patient medical records.

       After holding a hearing on Crittenden’s motion, the district court issued an oral

decision denying the request for a Franks hearing and the motion to suppress. Whether

Crittenden had the personal privacy interest in the searched premises and files that would

give rise to Fourth Amendment standing, the district court said, was a “very close

question.” J.A. 458. But assuming without deciding that Crittenden could challenge the

search, the district court held that his Franks claim failed on the merits.

       The district court agreed with Crittenden that the affidavit’s description of the

undercover investigation included “troubling misstatements. . . . No question about that.”

J.A. 460. The affidavit, for instance, suggested that all four of the undercover agents had

been prescribed narcotics, “when in fact it was only two.” Id. And the affidavit was

“wrong” when it detailed one undercover visit as involving no physical exam and a

doctor “coaching” the agent to identify a high pain level. Id. As to the alleged omissions

regarding a confidential source – that the source was the subject of a government-fraud

investigation, and himself involved in the pill-mill scheme as the doctor who allegedly

                                              6
provided false MRI reports to the clinic – the district court determined that the

information “ideally” should have been included, but did not “so significantly”

undermine the source’s credibility as to preclude reliance on his statements. J.A. 461.

       Ultimately, the district court ruled against Crittenden under the “second prong” of

the Franks analysis, J.A. 463, holding that the misstatements and omissions identified by

Crittenden were not necessary to the magistrate judge’s finding of probable cause. See

Franks, 438 U.S. at 156. In conducting this “materiality” analysis, the district court

appears to have given Crittenden the benefit of every doubt, taking into account none of

the allegations in the affidavit related to the undercover investigation and none of the

statements made by the confidential source in question. Even so, the district court found,

there remained ample evidence establishing probable cause:           the reports of other

confidential sources, including multiple Healthy Life patients; the pharmacy reports of

suspicious prescriptions; and the surveillance confirming unusually high patient volume

at the clinic. Because the contested parts of the affidavit were not essential to the

“overall probable cause” finding, the district court denied Crittenden’s request for a

Franks hearing and his motion to suppress. J.A. 463.

       A jury convicted Crittenden of one count of conspiracy and eight substantive

counts of unlawful distribution of controlled substances, and Crittenden was sentenced to

36 months in prison. This timely appeal followed.




                                            7
                                             II.

       Crittenden’s only claim on appeal is that the district court erred in denying him a

hearing under Franks to challenge the veracity of the search warrant affidavit. We

review legal conclusions related to the denial of a Franks hearing de novo, including the

determination of probable cause. United States v. Allen, 631 F.3d 164, 171 (4th Cir.

2011). The district court’s factual findings are reviewed for clear error. Id.

       Before we reach the merits of Crittenden’s Franks claim, we address the issue of

Fourth Amendment standing. Though it shares a name with the more familiar Article III

concept, Fourth Amendment “standing” is not a matter of jurisdiction. See Rakas v.

Illinois, 439 U.S. 128, 139–40 (1978). Instead, it refers to the substantive rule that Fourth

Amendment rights are personal, and that Fourth Amendment protections are triggered

only when an individual has suffered an invasion of his or her own privacy interests. Id.

at 133–37; see Doe v. Broderick, 225 F.3d 440, 450 (4th Cir. 2000) (holding that patient

has requisite individual expectation of privacy in medical records). And in this case,

according to the government, Crittenden lacks the personal privacy interest in Healthy

Life’s patient records that would give rise to a Fourth Amendment claim, in part because

he was no longer working at the clinic at the time of the search. Crittenden, of course,

disagrees, arguing that he retains an expectation of privacy in his patient records, as

evidenced by his continuing duty of confidentiality to his patients. Like the district court,

we find it unnecessary to resolve this matter. Because it is clear that Crittenden cannot

prevail on his Franks claim in any event, we may leave for another day the question of a

doctor’s privacy interest in his or her patients’ medical records.

                                              8
       The parties agree on the legal framework that governs Crittenden’s Franks claim.

Under Franks v. Delaware, Crittenden is entitled to a hearing into the truthfulness of the

warrant affidavit only if, first, he can make a “substantial preliminary showing” that false

statements were included in the affidavit either deliberately or with reckless disregard for

the truth. 438 U.S. at 155–56; see United States v. Tate, 524 F.3d 449, 454 (4th Cir.

2008). Because warrant affidavits enjoy a “presumption of validity,” allegations of

“negligence or innocent mistake are insufficient.” Franks, 438 U.S. at 171; Tate, 524
F.3d at 454. And while alleged omissions do not fall outside the scope of Franks, they

put a defendant to a higher burden still, requiring a substantial showing that facts were

omitted in order to mislead or with reckless disregard for an omission’s misleading

nature. Tate, 524 F.3d at 454–55.

       Even if a defendant can make this difficult showing, a Franks hearing still is not

required if an affidavit’s alleged false statements or misleading omissions are not

necessary to a finding of probable cause. Franks, 438 U.S. at 155–56. In other words, if

there is enough to establish probable cause even after allegedly false statements are

excised and omitted information included, then the warrant remains valid and the

defendant is not entitled to a Franks hearing. Id.; see Tate, 524 F.3d at 455; United

States v. Colkley, 899 F.2d 297, 301 (4th Cir. 1990) (“For an omission to serve as the

basis for a hearing under Franks, it must be such that its inclusion in the affidavit would

defeat probable cause[.]”). Like the district court, we think this second prong of the

Franks analysis, often referred to as the “materiality” prong, is dispositive here.



                                              9
       But before we turn to materiality, we note that we have no reason to question the

district court’s judgment that “troubling misstatements,” J.A. 460, were included in this

affidavit. In connection with the undercover operation at Healthy Life, the affidavit

averred generally that “[t]he undercover agents were provided with large quantities of

narcotics,” J.A. 287, although, as the district court observed, only two of the four agents

actually left Healthy Life with prescriptions. J.A. 460. Moreover, the description of one

of those agent’s interactions with Crittenden included at least two statements that were

simply “wrong,” as the district court noted, id.: Though the affidavit detailed Crittenden

coaching the agent to identify a pain level of “4 or 6,” J.A. 288 (“The [agent] stated that

[his pain level] was a ‘2.’ The doctor responded, ‘It must be more like 4 or 6, right?’”),

that conversation did not happen; and though the affidavit claimed that Crittenden issued

a prescription without conducting a physical exam, id., an examination was in fact

performed. The reason we can be confident as to the falsity of these statements is that the

undercover agents videotaped their interactions at Healthy Life and, as the government

concedes, both statements are contradicted by the videotaped record. As the government

admitted to the district court, there is no reason why the officers who prepared the

affidavit should not have reviewed that videotape before swearing out a minutely detailed

and significantly inconsistent account. 1


       1
          Crittenden alleges that an additional mischaracterization appears in the
affidavit’s description of an account given by confidential source number seven, which
does not precisely track the wording that appears in a prior investigatory report. The
district court acknowledged the difference but found that the affidavit reasonably
captured the substance of the report, and we agree.


                                            10
       We also agree with the district court that it “would have been better” had the

affidavit included the omitted information bearing on the credibility of one of the

government’s confidential sources. J.A. 461. That source, an employee of an MRI

business affiliated with Healthy Life, was important to the government’s case, providing

a detailed account of operations behind the scenes at Healthy Life. And his importance

was magnified by the fact that he actually was listed twice on the government’s list of

confidential sources, appearing both as “CS1” and “CS8” as a result of what the

government describes as a clerical “mix-up.” Whether this key source was deemed

credible by the magistrate judge might have been colored, at least in part, by information

omitted from the affidavit: that the source had been the subject of a government-fraud

investigation and was, under the government’s theory of the case, conspiring with

Healthy Life by providing false MRI reports to justify prescriptions.

       Like the district court, however, we need not decide whether these statements and

omissions rise to the level of deliberate or reckless falsity or reflect an intent to mislead

that would satisfy Crittenden’s burden under the first prong of Franks. See J.A. 460

(describing the false statements as reflecting “at least negligence”); id. at 461 (describing

the omitted information as not “so significantly undercutting” credibility as to require

complete exclusion of the confidential source’s statements). Because Crittenden cannot

show that the information in question was material to the probable cause determination,

he cannot satisfy his burden under the second prong of Franks, and that is sufficient

grounds for denial of his motion.



                                             11
       Under the materiality prong of Franks, Crittenden must show that without the

false statements and misleading omissions he has identified, the “affidavit cannot support

a probable cause finding.” Allen, 631 F.3d at 171–72 (holding that defendant is not

entitled to Franks hearing under materiality prong). Notably, in conducting that inquiry,

the district court resolved every question in Crittenden’s favor, and then some: It did not

consider any of the information in the affidavit relating to the undercover investigation,

rather than excluding only those statements it found to be false; 2 and it did not consider

any of the information provided by the confidential source at issue, despite its

determination that the omitted material did not so undermine his credibility as to require

exclusion. Cf. United States v. Lull, 824 F.3d 109, 118 (4th Cir. 2016) (where omissions

entirely prevent assessment of a source’s veracity, statement should be excluded from

consideration in probable cause analysis). Yet there remained, the district court held, a

sufficient basis for finding probable cause.

       We agree.      First, the source in question was not the government’s only

confidential source. As the district court explained, there also was confidential source

number seven, a former Healthy Life employee, who observed doctors, in exchange for

cash payments, writing narcotics prescriptions for out-of-state patients who appeared to

be without injury. Confidential source number six was a doctor who interviewed at


       2
         Crittenden points to certain other aspects of the description of the undercover
operation in the affidavit as “less dramatically false” but nevertheless misleading.
Because the district court did not include any information regarding the undercover
investigation in its assessment of probable cause, we need not address those claims.


                                               12
Healthy Life but declined to take a job because he was convinced that the clinic was a pill

mill. And the doctor shared with investigators the basis for his judgment: crowds of 75

to 80 people waiting to be seen by a doctor; the absence of medical equipment one would

expect at a legitimate clinic; and the requirement that patients use a particular MRI

business and pay cash in the hundreds of dollars per visit. Finally, there were the former

patients of Healthy Life, now additional confidential sources, all of whom reported the

same basic story: They traveled to Healthy Life from out of state, paid cash for large –

up to 210-count – prescriptions for oxycodone without a legitimate medical need, and

were arrested when they tried to fill the prescriptions.

       And there is more, as the district court observed. In the months before seeking a

search warrant, local police received multiple calls from area pharmacies, alerting them

to suspicious Healthy Life prescriptions for out-of-state patients – suspicious not only

because of their size (up to 168-count prescriptions for oxycodone) but also because of

their uniformity, suggestive of something other than individualized patient assessments.

And from January to May 2012, law enforcement’s video surveillance of Healthy Life

confirmed an unusually high volume of patients, estimated at 120 people per day.

       A finding of probable cause is a “practical, commonsense decision,” requiring in

this context only a “fair probability” that contraband or evidence of a crime will be found

in the area to be searched. Allen, 631 F.3d at 172 (quoting Illinois v. Gates, 462 U.S.
213, 238 (1983)). And as the district court understood, “that any one fact” – the various

confidential sources, the pharmacist reports, the surveillance video – “would not alone

support a finding of probable cause does not mean probable cause was absent,” Sennett v.

                                             13
United States, 667 F.3d 531, 536–37 (4th Cir. 2012); probable cause turns not on each

fact in isolation but on “the totality of the relevant circumstances,” Allen, 631 F.3d at

172. J.A. 463 (evaluating the “overall . . . pattern” of probable cause from April 2011 to

May 2012). So viewed, the information that remained in the affidavit even after the

district court’s generous Franks excisions was sufficient to establish probable cause, and

for that reason, Crittenden cannot make the showing required to justify a hearing under

Franks.



                                           III.

      For the foregoing reasons, we affirm the judgment of the district court.



                                                                             AFFIRMED




                                           14